Citation Nr: 0930552	
Decision Date: 08/14/09    Archive Date: 08/19/09

DOCKET NO.  08-09 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana



THE ISSUE

Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for an esophageal disability due to treatment 
at a VA facility.



REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1945 to October 
1946.
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in April 2007 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Indianapolis, Indiana.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002 & Supp. 2008).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran contends that he has suffered an esophageal 
disability, characterized by dryness in his mouth and throat 
and difficulty swallowing since surgery to remove his right 
kidney in December 1972 at a VA hospital.  Thus, he argues 
that he is entitled to benefits under 38 U.S.C.A. § 1151.

A VA examination has not been performed with regard to this 
claim.  The Board notes that the operation report of the 
December 1972 surgery is of record and that there are 
multiple post-surgical treatment records that relate to the 
Veteran's complaints of having difficulty swallowing since 
that surgery.  

Additionally, VA treatment records dated since 2005 show that 
the Veteran has required multiple esophageal dilations.  
Further, the first documented complaint is dated in 
February 1976, just over three years after the surgery, and 
at that time, the Veteran reports that he had had difficulty 
swallowing since the surgery.  

Given these facts and the fact that there is no definitive 
opinion as to whether or not there is a connection between 
the Veteran's claimed esophageal disability and the December 
1972 surgery, the Board finds that a remand is required so 
that a VA examination may be scheduled.  See 38 C.F.R. § 
3.159; see also McLendon v. Nicholson, 20 Vet. App. 79 
(2006). 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Schedule the Veteran for a VA 
examination to ascertain the existence 
and etiology of any additional esophageal 
disability.  The claims file, to include 
a copy of this remand, should be made 
available for review, and the examination 
report should reflect that such review 
occurred.  The examiner should opine as 
to the following: 

(1) Did the Veteran sustain any 
additional disability either 
directly or through aggravation of 
her preexisting condition, as a 
result of the VA December 1972 
nephrectomy surgery?  If so, what is 
that additional disability; 

(2) If such additional disability 
was sustained, was it the result of 
carelessness, negligence, lack of 
proper skill, error in judgment, or 
similar instance of fault on the 
part of VA in furnishing the 
hospital care or medical or surgical 
treatment; 

(3) Did VA fail to exercise the 
degree of care that would be 
expected of a reasonable health care 
provider; and 

(4) Was the proximate cause of any 
additional disability an event not 
reasonably foreseeable?
A rationale for any opinion advanced 
should be provided.  If an opinion 
cannot be formed without resorting 
to mere speculation, the examiner 
should so state and provide a reason 
for such conclusion.

2.  After completing the above action and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the preceding 
paragraphs, the Veteran's claim should be 
readjudicated, to include all evidence 
received since the April 2009 
supplemental statement of the case.  The 
Veteran and his representative should 
then be issued a statement of the case.  
An appropriate period of time should be 
allowed for response.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West2002 &  Supp. 2008).



_________________________________________________
J. CONNOLLY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2008), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2008).

